Gray, J.
The objections taken by the defendant were not open in arrest of judgment. St. 1864, c. 250, § 3. Commonwealth v. Walton, 11 Allen, 238. But as the motion was entertained by the judge presiding in the superior court, we have considered them, and find them to be groundless. The averment that the defendant “knowingly, wilfully and without having any legal appointment or authority therefor,” kept and maintained a tenement in Boston, “ by him used for the illegal sale and illegal keeping for sale of intoxicating liquors, to the great injury and common nuisance of all the peaceable citizen? of the Commonwealth there residing, inhabiting and passing,’1 *191duly charges a violation of the Gen. Sts. c. 87, §§ 6, 7, with more fulness and precision than has been held sufficient in numerous cases. Commonwealth v. Kimball, 7 Gray, 328. Commonwealth v. Kelly, 12 Gray, 175. Commonwealth v. Howe, 13 Gray, 26. Commonwealth v Foss, 14 Gray, 50. Commonwealth v Edds, Ib. 406. Exceptions overruled.